ORDER
PER CURIAM.
The movant, Maceo Jackson, appeals the motion court’s denial, without an evidentia-ry hearing, of his Rule 29.15 motion for post-conviction relief. We have reviewed the parties’ briefs and the record on appeal and find no clear error. Rule 29.15(k). An opinion would have no precedential value. The parties have been provided with a memorandum, for their information only, setting forth the reasons for this decision.
The motion court’s denial of the mov-ant’s Rule 29.15 motion for post-conviction relief is affirmed. Rule 84.16(b)(2).